Citation Nr: 1110829	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1962 to June 1966, August 1967 to July 1975, and May 1981 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board Hearing in December 2010.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served as an aviation mechanic in the U.S. Navy, to include service in support of operations off of the Republic of Vietnam from the aircraft carriers USS Oriskany and USS Independence.  The Veteran states that he witnessed fellow sailors being swept off the flight deck during operations, and that he spent time onshore at Chu Lai airbase in Vietnam, where he was subjected to mortar and rocket attacks.  

The RO, in denying the claim, concluded that the Veteran did not have current PTSD.  The basis of this was a September 2005 clinical note which indicated that the Veteran had a negative screening for PTSD.  Subsequent to this, the Veteran submitted a statement alleging that he did have a current psychiatric condition, with symptoms of isolation and depressed mood being reported.  A VA psychiatric note is of record, and a diagnosis of adjustment disorder was made in July 2008.  At the time, the Veteran had been recently released from prison, and it was noted that the Veteran was having difficulty adjusting to the legal charges, sense of wrong doing and rejection by the family.  A letter from a Veterans Center counselor, dated in October 2008, related the Veteran's alleged stressors as responsible for psychiatric symptoms, although no specific diagnosis was entered by this clinician.  The implication is certainly that the Veteran suffered from PTSD symptoms.  The primary stressor discussed by the counselor was an explosion that occurred on the Veteran's ship the USS Oriskany.  Although the incident occurred just as the counselor described, it occurred in October 1966, a time when the Veteran was not in the service.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a Veteran's "fear of hostile military or terrorist activity."

The amendment provides that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service. For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f).

The Veteran has a Vietnam Service Medal (VSM) with two bronze stars, and it is evident that he participated in support of operations while aboard an aircraft carrier off the coast of Vietnam.  The Veteran's DD Form 214 covering the period between August 1967 and July 1969 shows one year and seven months of foreign/sea duty, with assignment to an Airborne Early Warning Squadron (VW-1) in Guam.  Given the recent change to the law, additional development is necessary to determine whether the Veteran served in Chu Lai as alleged.  

In addition, the Veteran testified at his hearing that during one cruise, they had lost 27 sailors over the side of the ship and that none had survived.  This is certainly an allegation capable of corroboration.  

It is additionally noted that the Veteran asserts having been in mental health counseling with VA for several years prior to the filing of his claim.  All records of VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, all records of VA psychiatric treatment must be copied and added to the claims file.  Additionally, the Veteran is reminded of his ability to supplement the record with any evidence in his possession (e.g. "buddy" statements, statements from people familiar to the Veteran at the time of service) which might serve to corroborate the claimed noncombat in-service stressors.  

2.  The US Army and Joint Services Records Research Center (JSRRC) should be contacted in an attempt to corroborate the Veteran's alleged stressors.  The JSRRC should specifically attempt to corroborate whether the Veteran served in Chu Lai, Vietnam, and whether the USS Oriskany lost 27 sailors overboard as alleged by the Veteran.  Should the JSRRC be unable to provide the records, such a finding should be made in the record.  

3.  If, and only if, the Veteran's stressors are corroborated, schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any currently present psychiatric disability.  In this regard, the examiner is asked to review the claims file and to determine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric illness, had causal origins in service, specifically as a result of the corroborated stressors.  A detailed rationale should accompany any conclusions reached by the examiner.  

3.  Following any additional indicated development, the RO must conduct a de novo review of the issue.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


